 


114 HR 4384 IH: Veterans Administration Bonus Elimination Act of 2016
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4384 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2016 
Mr. Guinta (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Veterans Access, Choice, and Accountability Act of 2014 to preclude certain senior employees of the Veterans Health Administration from receiving bonuses when any employee of such Administration has not met certain wait-time goals. 
 
 
1.Short titleThis Act may be cited as the Veterans Administration Bonus Elimination Act of 2016.  2.Prohibition on bonuses for certain senior employees of the Veterans Health Administration when wait-time goals are not met (a)In generalSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 703 note) is amended— 
(1)by striking In each of and inserting the following:  (a)Cap on bonusesIn each of; and 
(2)by adding at the end the following:  (b)Prohibition on bonuses under certain circumstancesThe Secretary of Veterans Affairs shall ensure that no awards or bonuses described in subsection (a) are paid to an employee of the Veterans Health Administration in a senior executive position (as defined in section 713(g) of title 38, United States Code) at a time when any employee of such Administration has failed to satisfy a request for an appointment for hospital care or medical services from the Department within the wait-time goals of the Veterans Health Administration (as defined in section 101(s)) for such request or within the timeline specified by the individual making such request, whichever is later. . 
(b)Clarification of interaction with existing lawSection 205(a) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended by striking are not used as factors and inserting are not, except as provided by section 705(b), used as factors.   